Citation Nr: 0306874	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  97-18 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for epidido-orchitis 
and a varicocele.

3.  Entitlement to service connection for a skin disorder, 
claimed as skin cancer, keratoses, and lesions.

4.  Entitlement to service connection for hypertension/heart 
disorder.

5.  Entitlement to service connection for hypercholesteremia.

6.  Entitlement to service connection for a neurological 
deficit.

7.  Entitlement to service connection for a kidney disorder.

8.  Entitlement to an effective date earlier than February 
21, 1997 for a grant of service connection for tinnitus.

9.  Entitlement to an effective date earlier than February 
21, 1997 for a grant of service connection for bilateral 
hearing loss.

10.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.


(The issues of entitlement to service connection for a 
prostate disorder and whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for a back disorder will be addressed by the Board 
in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris


INTRODUCTION

The appellant had active service from March 1968 to October 
1979.  

Historically, an October 1989 rating decision denied service 
connection for a back disability and defective hearing.  
After appellant expressed timely disagreement therewith and a 
Statement of the Case was issued, by an October 1990 written 
statement appellant withdrew said claims.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from 1995, 1996, 1997, and January 
2000 rating decisions by the Nashville, Tennessee, Regional 
Office (RO), insofar as they denied the issues of whether a 
timely Notice of Disagreement had been filed with a May 1997 
rating decision's denial of service connection for 
hypertension/heart disorder; whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for a back disorder; service connection 
for a prostate disorder; service connection for rheumatoid 
arthritis; service connection for epidido-orchitis; service 
connection for a skin disorder, claimed as skin cancer, 
keratoses, and lesions; service connection for 
hypercholesteremia; service connection for a varicocele; 
service connection for diabetes mellitus; service connection 
for tinnitus; service connection for a neurological deficit; 
and service connection for a kidney disorder.  

A December 2000 Board decision determined that a timely 
Notice of Disagreement had not been filed with a May 1997 
rating decision's denial of service connection for 
hypertension/heart disorder; and remanded the remaining 
aforestated service connection issues to the RO for 
additional evidentiary development.  

By a December 2001 rating decision, the Nashville Regional 
Office granted service connection and assigned a 20 percent 
rating for diabetes mellitus, effective February 21, 1997, 
with consideration of appellant's Vietnam service and service 
connection presumptive laws and regulations pertaining to 
herbicide agent exposure (thereby rendering that diabetes 
service connection issue moot); and apparently reopened, but 
denied on the merits, service connection for hypertensive 
disease.  Appellant subsequently appealed that rating 
decision's assignment of a 20 percent evaluation for diabetes 
mellitus and denial of service connection for cardiovascular 
disease.  It should be added that in Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction, the Board has reframed the diabetes 
disability rating issue on appeal as that delineated on the 
title page of this decision.  

Jurisdiction over the case was subsequently transferred to 
the Louisville, Kentucky, Regional Office (RO).  By a 
September 2002 rating decision, the RO granted service 
connection for tinnitus and bilateral hearing loss, effective 
February 21, 1997.  Appellant subsequently appealed that 
rating decision's assignment of said effective date for 
tinnitus and bilateral hearing loss.  

Although it appears that appellant has recently raised the 
issue of entitlement to service connection for cataracts to 
the eyes, since said issue has not been formally adjudicated 
by the RO (and, therefore, the Board does not have 
jurisdiction over it), it is referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).

Additionally, the Board will undertake further development on 
the remaining appellate issues of entitlement to service 
connection for a prostate disorder and whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for a back disorder, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After issuing the notice and reviewing 
appellant's response to the notice, the Board will prepare a 
separate decision addressing said remaining appellate issues.


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, sinusitis with deviated septum, tinnitus, pilonidal 
cyst postoperative residuals, right mid-lung granuloma, and 
bilateral sensorineural hearing loss.

2.  Rheumatoid arthritis was not clinically shown during 
service, within a one-year post-service presumptive period, 
or proximate to service.  Any rheumatoid arthritis was not 
medically shown until years after service.  There is no 
competent evidence of record that relates any rheumatoid 
arthritis to appellant's service-connected disabilities.  

3.  Epidido-orchitis, a varicocele, or a kidney disorder has 
not been shown, by competent evidence, to be currently 
manifested.  

4.  A right elbow scar and multiple moles in the back area 
were clinically noted on March 1968 service entrance 
examination.  

5.  A chronic skin disorder (apart from the service-connected 
pilonidal cyst disability) was not clinically shown during 
service, within a one-year post-service presumptive period, 
or proximate to service.  A preexisting anterior right elbow 
scar and multiple moles in the back were not clinically shown 
to have permanently worsened during service.  None of the 
competent evidence of record indicates that any chronic skin 
disorder is related to the service-connected disabilities.  

6.  Essential hypertension, a heart disorder, or 
hypercholesteremia was not clinically shown during service, 
within a one-year post-service presumptive period, or 
proximate to service.  Essential hypertension, a heart 
disorder, or hypercholesteremia was initially manifested 
years after service and prior to diabetes being manifested.  
None of the competent evidence of record indicates that 
essential hypertension, a heart disorder, or 
hypercholesteremia is related to appellant's service-
connected disabilities.  

7.  A neurological deficit was not clinically shown during 
service, within a one-year post-service presumptive period, 
or proximate to service.  A neurological deficit, diagnosed 
as carpal tunnel syndrome involving his dominant hand, was 
initially manifested years after service; and it has been 
medically characterized as not involving diabetic peripheral 
neuropathy.  None of the competent evidence of record 
indicates that appellant has a neurological deficit related 
to any service-connected disabilities.  

8.  Appellant did not submit any communication expressing an 
intent to apply for service connection for tinnitus until a 
written statement dated and stamped as received by the VA 
Regional Office on February 21, 1997.  

9.  Appellant expressed timely disagreement with an October 
1989 rating decision, which denied service connection for 
hearing loss.  After a December 1989 Statement of the Case 
was issued and an April 1990 VA Regional Office hearing was 
held, by an October 1990 written statement appellant 
expressly informed the Regional Office that he no longer 
wanted to appeal that defective hearing service connection 
issue.  

10.  Appellant did not submit any communication expressing an 
intent to reopen the defective hearing service connection 
claim until a February 20, 1997 written statement dated and 
stamped as received by the VA Regional Office on February 21, 
1997.

11.  A September 2002 rating decision granted service 
connection for tinnitus and bilateral hearing loss, effective 
February 21, 1997.  

12.  Appellant's service-connected diabetes mellitus requires 
the use of rather large dosages of injectable insulin twice 
daily.  The clinical evidence does not show that the diabetes 
requires regulation of activities, results in episodes of 
ketoacidosis or hypoglycemic reactions, or causes progressive 
loss of weight and strength.  


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  It has not been shown that appellant has epidido-
orchitis, a varicocele, or a kidney disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

3.  A right elbow scar and multiple moles in the back clearly 
and unmistakably pre-existed service and were not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

4.  A chronic skin disorder (apart from the service-connected 
pilonidal cyst disability) was not incurred in or aggravated 
by service, nor may skin cancer be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

5.  Essential hypertension, a heart disorder, or 
hypercholesteremia was not incurred in or aggravated by 
service, nor may hypertension/cardiovascular disease be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

6.  A neurological deficit was not incurred in or aggravated 
by service, nor may organic disease of the nervous system be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

7.  Rheumatoid arthritis, a chronic skin disorder, essential 
hypertension, a heart disorder, hypercholesteremia, or a 
neurological deficit was not proximately due to, the result 
of, or aggravation by a service-connected disease or 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995).

8.  The criteria for an effective date earlier than February 
21, 1997 for a grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 
C.F.R. § 3.400 (2002).

9.  The criteria for an effective date earlier than February 
21, 1997 for a grant of service connection for hearing loss 
have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 
C.F.R. § 3.400 (2002).

10.  The criteria for the assignment of a 40 percent rating, 
but no more, for the service-connected diabetes mellitus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were not final on November 
9, 2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed as to the issues 
decided herein, and there is no reasonable possibility that 
any further assistance to the appellant would aid in proving 
his case.  Bernard v Brown, 4 Vet. App. 384 (1993).  
Appellant's service medical records appear complete and 
numerous VA examinations and other post-service clinical 
records are associated with the claims folders.  The 
evidentiary record, in fact, includes several volumes of 
medical and other records.  Pursuant to a December 2000 Board 
remand, additional post-service civilian military, private, 
and VA medical records identified by appellant were sought 
and the Board's remand explained therein the applicability of 
the Veterans Claims Assistance Act of 2000.  Additionally, 
recent February 2002 VA examinations were conducted.  Said 
examinations are adequate for deciding said service 
connection claims at issue, and included medical opinion as 
to the nature and etiology of the claimed disabilities.  
Additionally, said examinations and a December 2002 VA 
ophthalmologic examination, together with other clinical 
evidence including recent private treatment records, 
adequately described any significant diabetic symptoms.  It 
does not appear that appellant has informed the VA of the 
existence of any available, specific competent evidence not 
already of record that might prove to be material concerning 
said appellate issues.  Additionally, appellant was issued 
numerous Statements of the Case and Supplemental Statements 
of the Case, which included relevant laws and regulations 
concerning the appellate issues of service connection, 
earlier effective dates, and diabetes rating criteria, 
relevant clinical evidence, and a detailed explanation of the 
rationale for said adverse rating decisions.

The Board's December 2000 remand and more recent additional 
evidentiary development by the Board specifically advised 
appellant as to which party could or should obtain which 
evidence.  See also January, February, and December 2001 and 
November 2002 RO letters to appellant.  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Furthermore, appellant 
indicated in a November 2001 written statement that he had no 
further evidence to submit and that he wanted his case 
decided by the Board expeditiously.  See also appellant's 
November 2002 written statement.  Thus, the Board concludes 
that the duty to assist as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000 to the extent it may apply, has been satisfied with 
respect to the issues on appeal.  

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110, 1131.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and rheumatoid arthritis, 
hypertension/cardiovascular disease, organic disease of the 
nervous system, or malignant tumor becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, supra.  

In deciding these appellate issues, the Board has considered 
appellant's numerous written statements containing 
extensively detailed contentions and medical citations and 
articles; and certain records pertaining to appellant's 
workers' compensation claim for "multiple systemic, 
autoimmune diseases..." allegedly related to his federal 
civilian employment.  With respect to the service connection 
appellate issues, appellant has argued various legal theories 
including direct-incurrence, presumptive, and secondary 
service connection.  However, appellant as a lay person is 
not qualified to offer medical opinion as to the etiology of 
the claimed disabilities.  In Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991), the Court stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  However, as the Court further explained 
in that case, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge such as a 
diagnosis...."  


I.  Service Connection for Rheumatoid Arthritis

None of appellant's service medical records, including a 
September 1979 service separation examination report, 
includes any complaints, findings, or diagnoses pertaining to 
rheumatoid arthritis.  The negative evidence includes the 
fact that on September 1989 VA examination nearly a decade 
after service, x-rays of the lumbosacral spine, sacroiliac 
joints, and hips were negative.  Private clinical records 
indicate that in October 1995, appellant complained of 
lumbosacral and hip pain.  X-rays of the pelvis and lumbar 
spine were negative.  Laboratory studies revealed a normal 
sedimentation rate, but elevated RA latex titer and 
antinuclear AB titer results.  VA clinical records revealed 
that in March 1996, an x-ray of the lumbosacral spine was 
unremarkable, except there was right sacroiliac joint 
sclerosis noted as suggesting sacroilitis.  The right hip was 
negative.  Subsequent assessments rendered in the 1990's 
included rheumatoid arthritis; rheumatoid arthritis 
"questionable diagnosis"; and osteoarthritis.  
Significantly, a January 1998 private laboratory study 
revealed normal sedimentation rate, RA latex titer, and 
antinuclear AB titer results.  Additionally, on February 2002 
VA examination, x-rays of the pelvis and thoracic and lumbar 
spine were interpreted as showing degenerative changes of the 
sacroiliac joints and thoracic and lumbar spine.  Although 
the impressions included rheumatoid arthritis, the examiner 
conditioned this by stating that "the x-rays show 
osteoarthritis."  In any event, the examiner also opined 
that this condition "is not likely service-connected."  

Even assuming that appellant has rheumatoid arthritis, the 
significant point is that there is no competent evidence of 
record indicating that any rheumatoid arthritis was initially 
manifested during service or proximate thereto; or is related 
to any of the service-connected disabilities (diabetes 
mellitus, sinusitis with deviated septum, tinnitus, pilonidal 
cyst postoperative residuals, right mid-lung granuloma, and 
bilateral sensorineural hearing loss).

Here, appellant is not competent to offer medical opinion as 
to the etiology of any rheumatoid arthritis, assuming it in 
fact is presently manifested.  See Espiritu, supra.  In 
short, since the competent clinical evidence indicates that 
any rheumatoid arthritis was not shown until decades after 
service and does not in any way relate the rheumatoid 
arthritis to a service-connected disability, service 
connection for rheumatoid arthritis is denied under all 
applicable legal theories.  As the United States Court of 
Appeals for Veterans Claims (Court) has stated in Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination of 
credibility is a function for the BVA."

Since the preponderance of the evidence is against allowance 
of said appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


II.  Entitlement to Service Connection for Epidido-orchitis, 
a Varicocele, and a Kidney Disorder

None of appellant's service medical records, including a 
September 1979 service separation examination report, 
includes any complaints, findings, or diagnoses pertaining to 
epidido-orchitis, a varicocele, or a kidney disorder.  

Although in February 1986, several years after service, a 
private clinical record noted a small left varicocele and 
left epididymitis, slight enlargement at the epididymitis 
head was reported in April 1997, and an August 1996 VA 
clinical record indicated that appellant had a left 
spermatocele, none of the subsequently dated clinical 
evidence revealed that epididymitis, orchitis, a kidney 
disorder, or a varicocele was, in fact, manifested.  
Moreover, on February 2002 VA examination, appellant denied 
any pertinent genitourinary symptomatology and clinically, no 
varicocele, epididymitis, orchitis, or kidney disorder was 
shown.  Additionally, the examiner stated that urinalysis and 
other laboratory study results indicated that appellant did 
not have any kidney disease.  See Smith, supra.  

The Court, in Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), held that (referring to the veteran in that case):

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken.  Congress specifically limits 
entitlement for service-connected disease 
or injury to cases where such incidents 
have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability 
there can be no valid claim.  Our perusal 
of the record in this case shows no claim 
of or proof of present disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

The critical point is that there is no competent evidence 
indicating that appellant currently has any varicocele, 
epididymitis, orchitis, or kidney disorder.  As such, there 
is no entity to service connect.  Thus, given the lack of 
competent clinical evidence showing that appellant currently 
has any varicocele, epididymitis, orchitis, or kidney 
disorder, service connection for epidido-orchitis, a 
varicocele, or a kidney disorder is denied.  Since the 
preponderance of the evidence is against allowance of this 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


III.  Entitlement to Service Connection for a Skin Disorder

On March 1968 service entrance examination, no skin disorder 
was claimed or clinically reported, except for a 1 1/2-inch 
anterior right elbow scar and multiple moles in the back 
area.  A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.  
Consequently, it appears that the skin abnormalities 
clinically noted on service entrance examination clearly 
rebut the presumption of soundness insofar as the skin is 
concerned.  

An issue for resolution is whether the preexisting right 
elbow scar or multiple moles in the back area underwent a 
permanent increase in severity during service (that was not 
due to natural progression).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary flare-ups will 
not be considered to be an increase in severity.  Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991).  

Service medical records reveal that in the early 1970's, 
appellant complained of a rash under the arms and athlete's 
foot.  Medicated ointment/cream were prescribed.  However, a 
chronic skin disorder was neither clinically reported nor 
diagnosed.  On May 1972 examination, no skin disorder was 
claimed or clinically reported, except for a 1 1/2-inch 
anterior right elbow scar and multiple moles in the back area 
(which were clinically noted on the March 1968 service 
entrance examination).  A January 1973 examination report 
also noted a mole in the back area.  In October 1976, a left 
3rd finger knuckle fibroma was surgically excised.  In March 
1978, a pilonidal cyst was clinically noted (for which 
service connection is in effect).  However, the remainder of 
the service medical records, including a September 1979 
service separation examination report, do not include any 
complaints, findings, or diagnoses pertaining to a chronic 
skin disorder.  None of the service medical records indicate 
that the preservice multiple moles of the back or right elbow 
scar permanently worsened during service as to warrant 
service connection on an aggravation basis.  None of the 
service medical records, including the September 1979 service 
separation examination report, indicated that any other skin 
condition (apart from the service-connected pilonidal cyst 
disability) was manifested.  

Significantly, appellant's June 1989 initial application for 
VA disability benefits made no mention of a skin disorder 
(other than the pilonidal cyst disability for which service 
connection is in effect); and on September 1989 VA 
examination, appellant's skin was clinically described as 
normal.  The earliest post-service clinical records of a skin 
disorder were not until January 1981, years after service, 
when a Monilial skin rash involving his leg was reported.  
The earliest post-service clinical evidence pertaining to 
skin lesions was not until May 1988, when a right shoulder 
lesion was reported.  In the 1990's, various lesions of the 
neck and face were diagnosed as actinic keratoses and 
surgically excised.  In 1993, appellant complained of moles 
of the back; and nevi/seborrheic keratoses of the back were 
diagnosed and surgically excised.  Since the mid-1990's, 
facial lesions were diagnosed as microscopically squamous 
cell carcinoma of the skin and were surgically excised.  

The negative evidence includes the fact that on February 2002 
VA examination, the examiner opined that appellant's skin 
cancer, keratoses, and lesions were "not likely service-
connected."  Additionally, appellant's skin cancer, 
keratoses, or lesions were not clinically reported or 
diagnosed during service, within a one-year post-service 
presumptive period, or proximate to service.  Although right 
elbow scar or multiple moles in the back area clearly 
preexisted service, none of the service medical records or 
post-service clinical records reveal any increase in severity 
of such skin abnormalities indicative of service e 
aggravation.  Furthermore, there is no competent evidence of 
record indicating that any such skin disorder is related to 
any of the service-connected disabilities.  

Appellant is not competent to offer medical opinion as to the 
etiology of the claimed skin disorder.  See Espiritu, supra.  
Thus, given the lack of competent clinical evidence showing 
that appellant's skin cancer, keratoses, or lesions are 
related to either service or a service-connected disability, 
or that preexisting right elbow scar or multiple moles in the 
back area permanently worsened during service, the skin 
disorder service connection claim is denied under all 
applicable legal theories.  See Smith, supra.  Since the 
preponderance of the evidence is against allowance of said 
appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


IV.  Service Connection for Hypertension/Heart disorder and 
Hypercholesteremia

For informational purposes, hypercholesteremia is medically 
defined as an "[e]xcess of cholesterol in the blood."  
Dorland's Illustrated Medical Dictionary, 701 (24th ed. 
1965).  

None of appellant's service medical records, including a 
September 1979 service separation examination report, 
includes any complaints, findings, or diagnoses pertaining to 
hypertension/heart disorder or hypercholesteremia.  The 
negative evidence includes the fact that persistently 
elevated blood pressure readings indicative of essential 
hypertension, abnormal electrocardiographic studies/chest x-
ray studies suggestive of a heart disorder, or abnormally 
elevated blood cholesterol levels were not clinically noted 
during service, within a one-year post-service presumptive 
period, or proximate to service.  

Clinical records indicate that in early 1981, appellant's 
blood pressure was 120/84.  The earliest post-service 
clinical evidence even suggestive of hypertension/heart 
disorder or hypercholesteremia was not until February 1983, 
nearly five years after service, when a two-month history of 
high blood pressure was reported; his blood pressure was 
130/90; and an electrocardiographic study was interpreted as 
showing mild, nonspecific ST-T wave changes.  In November 
1983, clinical records noted a family history of 
hypertension/heart disease; that appellant was a smoker; that 
blood pressure readings were 130/90, 110/78, and 136/74; that 
he was on a low fat, low salt diet; and that an 
electrocardiographic study was interpreted as showing a 
slight intraventricular conduction irregularity.  In 1989, 
clinical records noted that appellant had a history of 
elevated cholesterol (300); and appellant stated that his 
blood pressure had been elevated approximately 140/90 for 4-5 
years.  Hypertension was assessed.  

Subsequent clinical records reveal treatment for hypertension 
and hyperchoslesteremia.  Diabetes mellitus was initially 
clinically reported and diagnosed in 1997, years after 
appellant's hypertensive disease and hypercholesteremia were 
clinically documented.  A May 1999 clinical record assessed 
his diabetes as "out of control", but with hypertension 
under "very good control" and mild intraventricular 
conduction delay.  Significantly, no renal hypertension or 
other kidney disorder was clinically shown or diagnosed on 
February 2002 VA examination; his blood pressure reading was 
137/89; his heart was clinically unremarkable; and an 
electrocardiographic study was interpreted as normal.  It is 
also significant that the examiner opined that the 
hypercholesteremia had an onset predating the onset of 
appellant's diabetes.  

The important point is that there is no competent evidence of 
record indicating that appellant's hypertension/heart 
disorder and hypercholesteremia was initially manifested 
during service or proximate thereto; or is related to any of 
the service-connected disabilities, particularly diabetes.  
Rather, the competent clinical evidence strongly suggests 
that appellant's hypertension/heart disorder and 
hypercholesteremia were initially manifested years after 
service and prior to diabetes being manifested.  

Appellant is not competent to offer medical opinion as to the 
etiology of his hypertension/heart disorder and 
hypercholesteremia.  See Espiritu, supra.  Thus, given the 
lack of competent clinical evidence showing that appellant's 
hypertension/heart disorder and hypercholesteremia are 
related to either service or a service-connected disability, 
these service connection claims are denied under all 
applicable legal theories.  See Smith, supra.  Since the 
preponderance of the evidence is against allowance of said 
appellate issues, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


V.  Entitlement to Service Connection for a Neurological 
Deficit

None of appellant's service medical records, including a 
September 1979 service separation examination report, 
includes any complaints, findings, or diagnoses pertaining to 
a chronic neurological deficit.  The negative evidence 
includes the fact that on September 1989 VA examination 
nearly a decade after service, the neurologic system was 
clinically described as normal.  Straight leg raising testing 
was negative and no neurologic deficits were reported in the 
clinical records dated in the 1990's.  The earliest post-
service clinical evidence of any neurological deficit was not 
until February 2002 VA examination, when right upper 
extremity carpal tunnel syndrome/palsy was 
electrodiagnostically shown and diagnosed.  Significantly, 
the appellant was right-handed and had a one-year history of 
right hand numbness.  Clinically, the right upper extremity 
had normal sensation, strength, and motion without functional 
impairment.  It is also significant that the examiner opined 
that appellant's carpal tunnel syndrome "is not likely 
service-connected"; and that there was no evidence of 
peripheral neuropathy.  

The critical point is that there is no competent evidence of 
record indicating that any neurological deficit was initially 
manifested during service or proximate thereto; or is related 
to any of the service-connected disabilities, particularly 
diabetes.  Rather, the competent clinical evidence strongly 
suggests that appellant's only neurological deficit, 
diagnosed as carpal tunnel syndrome involving his dominant 
hand, was initially manifested years after service; and VA 
medical opinion states that appellant does not have any 
peripheral neuropathy.  Thus, the carpal tunnel syndrome was 
not characterized as diabetic peripheral neuropathy.  

Appellant is not competent to offer medical opinion as to the 
etiology of his neurological deficit.  See Espiritu, supra.  
In short, since the competent clinical evidence indicates 
that a neurological deficit was not shown until decades after 
service and that the carpal tunnel syndrome is not diabetic 
peripheral neuropathy or otherwise related to a service-
connected disability, service connection for a neurological 
deficit is denied under all applicable legal theories.  See 
Smith, supra.  Since the preponderance of the evidence is 
against allowance of said appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.





VI.  Entitlement to an Earlier Effective Date for a Grant of 
Service Connection for Tinnitus and Bilateral Hearing Loss

The appellant contends, in essence, that an earlier effective 
date for a grant of service connection for tinnitus and 
bilateral hearing loss is warranted.  It is asserted that the 
effective date for a grant of service connection for tinnitus 
and bilateral hearing loss should be June 29, 1989, the date 
he initially filed a claim, rather than February 21, 1997.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance...will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A § 5110(a); 38 
C.F.R. § 3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.  Parenthetically, 
since appellant filed an initial claim for VA disability 
benefits on July 3, 1989, years after service separation, 38 
C.F.R. § 3.400(b)(2)(i),(ii) does not appear relevant with 
respect to the earlier effective date appellate issues.


A.  An Earlier Effective Date for Tinnitus

A critical issue for resolution concerns establishing what 
date a claim for service connection for tinnitus was 
initially filed with VA for effective date purposes.  In 
Brannon v. West, 12 Vet. App. 32 (1998), the appellant in 
that case contended that the Board failed to address an 
"implicit" claim for secondary service connection.  The 
Court referred to prior decisions in which it had held that 
the Board was required to adjudicate all issues reasonably 
raised by a liberal reading of an appellant's substantive 
appeal (emphasis added), including documents and oral 
testimony.  However, "the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that the BVA is not 
required to do a [']prognostication['] but to review issues 
reasonably raised by the substantive appeal)."  Brannon, at 
12 Vet. App. 34.

In Brannon, at 12 Vet. App. 34-35, the Court explained 
further that the appellant in that case argued that the Board 
failed to adjudicate a claim that was reasonably raised by 
the medical evidence of record.  The Court held that:

A claim "means a formal or informal 
communication in writing requesting a 
determination of entitlement, or 
evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1997) 
(emphasis added).  "Any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws 
administered by the Department of 
Veterans Affairs...may be considered an 
informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. 
§ 3.155(a) (1997) (emphasis added)....  
Therefore, before a VARO or the BVA can 
adjudicate an original claim for 
benefits, the claimant must submit a 
written document identifying the benefit 
and expressing some intent to seek it....

The mere presence of the medical evidence does not establish 
an intent on the part of the veteran to seek secondary 
service connection for the psychiatric condition.  See, e.g., 
KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1993); cf. 38 C.F.R. § 3.157(b) (1997) 
(permitting certain medical reports to be accepted as an 
"informal claim for increased benefits or an informal claim 
to reopen").

The evidentiary record reveals that in an initial application 
for VA disability benefits, dated June 28, 1989 and received 
by VA July 3, 1989, appellant alleged having incurred an 
"ear condition (both ears) - 1977."  Appellant's service 
medical records did indicate that in 1978, possible bilateral 
otitis media was assessed; and that a few days later, it was 
clinically noted that symptoms had resolved.  However, the 
service medical records, including a September 1979 service 
separation examination report, made no mention of tinnitus.  
Thus, contrary to appellant's contentions, a claim for 
service connection for tinnitus was not filed with the VA by 
a June 29, 1989 initial application for VA disability 
benefits, since it did not evidence an intention to request 
service connection for tinnitus.  Brannon, supra.

Appellant did not submit any communication expressing an 
intent to apply for service connection for tinnitus until a 
February 20, 1997 written statement dated and stamped as 
received by the RO on February 21, 1997.  Although a 
September 1989 VA audiological examination report included 
complaints of left ear tinnitus of a "couple years" onset, 
appellant's tinnitus complaints were neither clinically 
confirmed nor diagnosed nor related either to service or a 
service-connected disability.  Thus, this medical report in 
and of itself does not establish an intent on the part of 
appellant to seek service connection for tinnitus.  Moreover, 
although the issue of service connection for hearing loss was 
denied by an October 1989 rating decision and an April 1990 
Regional Office hearing was held, tinnitus was neither 
alleged by appellant during that hearing nor mentioned in any 
other numerous written statements from appellant and clinical 
records, dated prior to February 20, 1997.  

The provisions of 38 C.F.R. § 3.157(b) (2002) state, in 
pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen....(1) Report 
of examination or hospitalization by 
Department of Veterans Affairs....  The 
date of outpatient or hospital 
examination or date of admission to a 
VA...hospital will be accepted as the 
date of receipt of a claim....(2) 
Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician...and shows the reasonable 
probability of entitlement to 
benefits....

There is no document in the record that may reasonably be 
construed as an informal claim or pending claim preceding the 
February 21, 1997 original claim for service connection for 
tinnitus.  See 38 C.F.R. §§ 3.114(a), 3.155, 3.157.  Thus, 
since appellant did not submit any communication expressing 
an intent to apply for service connection for tinnitus until 
a written statement dated and stamped as received by the VA 
Regional Office on February 21, 1997, an effective date 
earlier than that February 21, 1997 effective date assigned 
by the Regional Office would not be warranted under 
applicable statutory and regulatory provisions (because the 
law provides that the effective date is the date initially 
factually ascertainable for the benefit or the date of claim, 
whichever is later).  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


B.  An Earlier Effective Date for a Defective Hearing 
Disability

The evidentiary record reveals that in an initial application 
for VA disability benefits, dated June 28, 1989 and received 
by VA July 3, 1989, appellant alleged having incurred an 
"ear condition (both ears) - 1977."  Appellant's service 
medical records did indicate that in 1978, possible bilateral 
otitis media was assessed; and that a few days later, it was 
clinically noted that symptoms had resolved.  However, 
neither the service medical records, including a September 
1979 service separation examination report, included clinical 
findings or diagnoses pertaining to a defective hearing 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2002).  
Appellant subsequently expressed timely disagreement with an 
October 1989 rating decision, which denied service connection 
for hearing loss on the grounds that a defective hearing 
disability was not shown on September 1989 VA audiological 
examination.  However, after a December 1989 Statement of the 
Case was issued and an April 1990 VA Regional Office hearing 
was held, by an October 1990 written statement appellant 
expressly informed the Regional Office that he no longer 
wanted to appeal that defective hearing service connection 
issue.  See also 38 C.F.R. §§ 20.200, 20.202, 20.204, and 
20.302(b) (2002) (an appeal consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal).  
Thus, said October 1989 rating decision, which denied service 
connection for hearing loss, is final and may not be 
reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 20.302(a).  
See Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith 
(William A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir 1998).  No 
appropriate collateral attack with respect to said final 
rating decision has been made.  Thus, an earlier effective 
date for service connection for hearing loss may not be 
premised on the evidence of record at the time of said rating 
decision.  Id.

Appellant did not submit any communication expressing an 
intent to reopen the defective hearing service connection 
claim until a February 20, 1997 written statement dated and 
stamped as received by the Regional Office on February 21, 
1997.  There is no document in the record that may reasonably 
be construed as an informal claim or pending claim preceding 
the February 21, 1997 application to reopen the defective 
hearing service connection claim.  See 38 C.F.R. §§ 3.155, 
3.157.  Thus, since appellant did not submit any 
communication expressing an intent to apply for reopening of 
the defective hearing service connection claim until a 
written statement dated and stamped as received by the 
Regional Office on February 21, 1997, an effective date 
earlier than that February 21, 1997 effective date assigned 
by the Regional Office would not be warranted under 
applicable statutory and regulatory provisions (because the 
law provides that the effective date is the date initially 
factually ascertainable for the benefit or the date of claim, 
whichever is later).  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of-the-doubt doctrine is 
inapplicable, for the aforestated reasons.


VII.  Entitlement to An Initial Evaluation in Excess of 20 
Percent for Diabetes Mellitus

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
diabetes mellitus at issue in the context of the total 
history of that disability, particularly as it affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
other applicable provisions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The VA amended its regulations for rating the endocrine 
system (including Diagnostic Code 7913 for diabetes 
mellitus), effective June 6, 1996.  Since appellant's claim 
was received after that date, that amended version applies in 
the instant case.

Under Code 7913, a 20 percent rating may be assigned for 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.  A 40 percent 
rating may be assigned for diabetes requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating may be assigned for diabetes requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation may be assigned for diabetes requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  NOTE (1): Evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  

The post-service evidentiary record reveals that in 1997, 
appellant's blood glucose levels were slightly elevated and 
he was diagnosed with diabetes mellitus.  Although clinical 
records revealed cataracts, no diabetic retinopathy was 
clinically reported.  A March 1996 laboratory study revealed 
a glucose level of 201.  In August 1997, his diabetes was 
clinically reported to be well controlled on oral 
hypoglycemic agents (with blood glucose level between 80 and 
120).  An August 2000 laboratory study revealed that blood 
glucose level was 107 (with normal range listed as 65-109) 
and hemoglobin A1C was 6.3 (with normal range listed as 4.5-
5.7).  VA clinical records revealed that in October 2000, 
appellant reported that his blood glucose level averaged 160 
(morning).  He was taking oral hypoglycemic agents.  He 
denied any peripheral problems related to diabetes.  His 
height was 68 inches and weight was 203 pounds.  Clinical 
evaluation of his heart, eyes, skin, and extremities was 
essentially unremarkable and deep tendon reflexes were active 
and equal.  A urinalysis was essentially within normal 
limits.  

A December 2001 rating decision granted service connection 
and assigned a 20 percent rating for diabetes mellitus, 
effective February 21, 1997.  

On February 2002 VA examination, appellant denied lethargy, 
weakness, anorexia, weightloss/gain, or incontinence.  
Appellant was described as well-developed and well-nourished.  
He reportedly voided approximately every two hours during the 
day and 1-2 times per night..  Significantly, it was noted 
that there were "no effects on the veteran's usual 
occupation and daily activities."  The examiner noted that 
laboratory studies results did not reveal any kidney disease 
and that urinalysis was normal.  An electrocardiographic 
study was normal.  The examiner also stated that there was no 
evidence of peripheral neuropathy; and that right carpal 
tunnel syndrome shown on electromyographic study was not a 
service-connected disability and was of no functional 
significance.  

Private clinical records indicate that in November 2001, 
appellant's blood glucose level ranged between 145 to 160.  
In June 2002, fasting blood glucose level ranged between 130 
to 180.  He reportedly was moving apparently in order to 
attend college and wanted to replace oral hypoglycemic agents 
with insulin.  Oral hypoglycemic agents were discontinued and 
Humulin insulin, 10 units at morning, was prescribed.  In 
August 2002, he reported that his blood glucose level 
increased after breakfast to 225-250 until late evening; that 
he had injected 70 units Humulin insulin the previous day in 
order to lower his blood glucose to normal; and that insulin 
dosage was 30 units Humulin and 25 units N[ovolin] at 
morning.  In September 2002, insulin usage was reported as 30 
units at morning and 30 units at evening.   

On December 2002 VA ophthalmologic examination, appellant 
reported that his blood glucose was controlled with 30 units 
insulin twice daily "plus sliding scale in addition to 500 
mg of metformin daily."  Additionally, he reported that his 
blood glucose level was approximately in the 160's generally; 
and that he had good distant vision.  He complained of glare 
and cataracts.  Clinically, visual acuity was 20/20, 
bilaterally; visual fields were full; and vessels, disc, and 
macula were normal.  The examiner stated that there was no 
evidence of diabetic retinopathy; and that cataracts were 
causing glare problems without affecting central vision.  

The RO has rated appellant's service-connected diabetes 
mellitus as 20 percent disabling under Code 7913.  However, 
with resolution of all reasonable doubt in appellant's favor 
and consideration of 38 C.F.R. § 4.7, the Board is of the 
opinion that the diabetes as a disease process more nearly 
approximates the criteria for a 40 percent evaluation.  The 
more recent evidence shows appellant requires a rather large 
injectable insulin dosage, despite there being no specific 
restriction or regulation of activities on account of his 
diabetes.  However, an evaluation in excess of 40 percent 
would not be warranted, since appellant does not require 
regulation of activities nor does he have episodes of 
ketoacidosis or hypoglycemic reactions or progressive loss of 
weight and strength.  See Code 7913.

The Board has also considered the applicability of NOTE (1), 
set forth in Code 7913, pertaining to assigning separate 
ratings for compensable complications of diabetes.  However, 
on recent VA examinations in 2002, the examiners clearly 
stated that appellant did not have any diabetic 
retinopathy/peripheral neuropathy complications.  It does not 
appear from the current evidentiary record that any other 
diabetic complications warrant separate, compensable 
evaluations at this time.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.10, which relate to functional loss.  However, the 
aforementioned 40 percent initial evaluation assigned by the 
Board in the decision herein more than adequately compensates 
appellant for the diabetic symptomatology with associated 
functional limitation.

Finally, an extraschedular evaluation is not warranted, since 
the evidence does not show that the service-connected 
diabetes mellitus presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  



	(CONTINUED ON NEXT PAGE)




ORDER

An initial evaluation of 40 percent for diabetes mellitus; 
granted, subject to the regulatory provisions governing 
payment of monetary awards.  To this extent, the appeal is 
allowed.

Service connection for rheumatoid arthritis, epidido-
orchitis, a varicocele, a skin disorder (claimed as skin 
cancer, keratoses, and lesions), hypertension/heart disorder, 
hypercholesteremia, a neurological deficit, and a kidney 
disorder; an effective date earlier than February 21, 1997 
for a grant of service connection for tinnitus; and an 
effective date earlier than February 21, 1997 for a grant of 
service connection for bilateral hearing loss are denied.  To 
this extent, the appeal is disallowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

